Fullerton, J.
(dissenting) — I am unable to distinguish the question presented in this case from that presented and decided in the case of Puget Sound Publishing Co. v. Times Printing Co., 33 Wash. 551, 74 Pac. 802, where we held “The Daily Bulletin” to be a paper of general circulation. In my opinion that case should be followed and not distinguished,, and I dissent, therefore, from the judgment directed by the majority.
Chadwick, J.
(dissenting) — I cannot agree with that part of the majority opinion that assumes to hold that the Noon Star is not a newspaper of general circulation. It may or may not be so. In my judgment this is not a judicial question. It was determined by the city council of Seattle that it was a newspaper of general circulation. The determination of that fact having been reserved to the legislative body, its finding, in the absence of fraud, is conclusive upon the court. Otherwise no contract of the city within the limit *674of its legislative power would be of any validity until revised or passed upon by the courts. I think the rule laid down in State ex rel. News Pub. Co. v. Milligan, 3 Wash. 144, 28 Pac. 369, is the true rule in this class of cases. In that case the city council of Tacoma had, under a charter provision declaring it to be the duty of the city council to designate the newspaper published by the party receiving the contract for city printing, let the contract to one who was in fact not the publisher of any newspaper — an extreme case — yet this court held:
“No principle of equity jurisprudence is better established than that courts of equity will not sit in review of proceedings of subordinate political or municipal tribunals, and that where matters are left to the discretion of such bodies the exercise of that discretion in good faith will not, in the absence of fraud, be disturbed. High on Injunctions (3d ed.) § 1240. In this case we think the council was acting within the scope of its lawful authority, so that the rule laid down by Mr. High in the next section, 1241, ‘that the restrictions thus placed upon equitable interference with the action of municipal corporations do not extend to cases where the act sought to be enjoined is in excess of the corporate power,’ has no application to this case. Possibly some inconvenience may on occasion arise by pursuing the policy adopted by the city council of Tacoma in this case; but to hold that the bidders must have the qualification of publishers would be to encourage a monopoly in the bidding business which might defeat the very object of the law and deprive the city of the benefit of competition, and make the requirement of bidding a mere farce. In this case we think the law authorizes the action of the city council, that they are acting within the limits of their discretion, and that the court therefore did not have jurisdiction of the subject-matter of the action, and that its action is therefore void.”
The case of Puget Sound Pub. Co. v. Times Printing Co., 33 Wash. 551, 74 Pac. 802, assumed to treat the question before us as a judicial question, without reference to the Milligan case. That case is, in my opinion, not only an unwarranted departure from, but is inconsistent with, the re*675peated holding of this court that it will not, in the absence of fraud, review the conclusion of a coordinate branch of the government, when it is the result of its discretion or entered upon a disputed state of facts. Nichols v. School District, 39 Wash. 137, 81 Pac. 325; Parmeter v. Bourne, 8 Wash. 45, 35 Pac. 586, 757; Heffner v. Board of County Com’rs., 16 Wash. 273, 47 Pac. 430; State ex rel. Reed v. Jones, 6 Wash. 452, 34 Pac. 201, 23 L. R. A. 340.